F I L E D
                                                         United States Court of Appeals
                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS         March 27, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-50867
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RONALD F. RICHARDSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-02-CR-105-ALL
                     USDC No. SA-01-M-263-ALL
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ronald Richardson appeals from a conviction for theft of

Government property in violation of 18 U.S.C. § 641.       Richardson

argues that the evidence was insufficient to support a finding

that he intended to steal the merchandise from the military base

exchange (PX).    He contends that the evidence equally supported a

finding of guilty and innocence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50867
                                 -2-

     The standard of review for his sufficiency challenge

is “whether, considering all the evidence in the light most

favorable to the verdict, a reasonable trier of fact could have

found that the evidence established guilt beyond a reasonable

doubt.”   United States v. Mendoza, 226 F.3d 340, 343 (5th

Cir. 2000).   The Government was required to show that Richardson

intended to steal the merchandise.    See 18 U.S.C. § 641;

United States v. Aguilar, 967 F.2d 111, 112 (5th Cir. 1992).

Circumstantial evidence is sufficient to establish criminal

intent.   See United States v. Haas, 171 F.3d 259, 265-66

(5th Cir. 1999).

     The testimony from two PX security personnel established

sufficient evidence to allow the jury to infer Richard’s intent

to steal the merchandise.   Richardson introduced no evidence in

support of his theory that a friend had intended to take the

item from him and put in on lay-away.      From the circumstantial

evidence introduced through the testimony of the PX personnel,

the jury’s finding of guilt was reasonable and not subject to the

Richardson’s argument of equipoise.   The judgment of the district

court is AFFIRMED.